Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1781
                       Lower Tribunal No. 11-27895
                          ________________

                 J&R United Industries, Inc., etc.,
                                  Appellant,

                                     vs.

                        Stephen E. Miron, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Karen B. Parker, P.A., and Karen B. Parker, for appellant.

     Tobin & Reyes, P.A., and Adrian J. Alvarez (Boca Raton), for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     GORDO, J.
      J&R United Industries, Inc. (“J&R”) appeals a final judgment entered in

favor of Stephen E. Miron, individually and as personal representative of the

Estate of Julie Miron (“Miron”) following a non-jury trial.          We have

jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). Finding no demonstrable error

in the trial court’s conclusions of law, we affirm.

      J&R challenges the trial court’s findings of fact arguing they were either

not supported by the record or the facts adduced at trial were insufficient as

a matter of law for the trial court to have reached the legal conclusions

contained in the judgment. J&R, however, has not provided this Court with

an adequate record of the trial proceedings below.1

      “We cannot emphasize too strongly the fundamental principle of

appellate review that ‘a trial court’s findings and judgment come to a

reviewing court with a presumption of correctness, and cannot be disturbed

absent a record demonstrating reversible error.’” Thurman v. Davis, 321 So.

3d 341, 343 (Fla. 1st DCA 2021) (quoting JP Morgan Chase Bank v.

Combee, 883 So. 2d 330, 331 (Fla. 1st DCA 2004)). “This case may or may

not have had a failure of proof. However, it does suffer from the failure of a



1
  Early in the proceedings, J&R filed a condensed transcript however, that
transcript was stricken for failing to comply with Florida Rule of Appellate
Procedure 9.200(b)(4) and 9.220(c)(4). While given an opportunity to
supplement the record, J&R did not file a conforming transcript.

                                        2
record, and that is the significant datum for decision purposes. As we have

often said, ‘[w]here there is no record of the testimony of witnesses or of

evidentiary rulings, and where a statement of the record has not been

prepared pursuant to Florida Rule of Appellate Procedure 9.200(a)(3) or

(b)[4], a judgment which is not fundamentally erroneous on its face must be

affirmed.’” GMAC Mort., LLC v. Palenzuela, 208 So. 3d 181, 183 (Fla. 3d

DCA 2016) (quoting Zarate v. Deutsche Bank Nat. Trust Co., 81 So. 3d 556,

558 (Fla. 3d DCA 2012)). We find nothing fundamentally erroneous on the

face of the order on appeal in this case.

      Affirmed.




                                      3